Citation Nr: 1127850	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a May 7, 1996 rating decision that denied entitlement to a TDIU and denied service connection for Graves' disease and Raynaud's syndrome was clearly and unmistakably erroneous.  

2.  Entitlement to an evaluation in excess of 50 percent for service-connected cholinergic urticaria prior to August 30, 2002.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).    


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

By decision dated in November 2009, the Board denied an effective date prior to September 10, 2002 for the grant of service connection for autoimmune disorders, to include Raynaud's syndrome, Graves' disease and Sjogren's syndrome with the assignment of a 100 percent evaluation.  The Board remanded the issue of entitlement a rating in excess of 50 percent for service-connected cholinergic urticaria.  The Board found that a May 7, 1996 rating decision that denied entitlement to a TDIU and denied service connection for Graves' disease and Raynaud's syndrome was not clearly and unmistakably erroneous.

In a separate November 2009 decision, the Board found that the creation of a compensation overpayment of $ 3,558.60 was improper.

The Veteran appealed the Board decisions to the United States Court of Appeals for Veterans' Claims (Court).   In July 2010, the Court granted a Joint Motion for Partial Remand.  The Court remanded the part of the Board's decision that denied entitlement to a rating in excess of 50 percent for service connected cholinergic urticaria for the period prior to August 30, 2002 and found that there was no clear and unmistakable error in a May 7, 1996 rating decision that denied entitlement to an award of total disability due to individual unemployability for compliance with instructions in the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.

First, in the Joint Motion, the parties noted that the Veteran submitted a VA Form 9 dated in November 1995 in which she put an "x" in a box indicating that she wanted a personal hearing before a member of the Board.  It was noted that the Veteran subsequently had a hearing at the RO before a VA decision review officer but did not have a hearing before the Board.  The Joint Motion found that a remand is necessary in order to determine whether the Veteran wants a Board hearing, and if so, to schedule a hearing.  In a presentation on the Veteran's behalf, her representative indicated that she did not want a hearing at this time but that she reserved the right to request a hearing at a later date.  

Second, the parties agreed that the Board must address whether the Veteran's claim for a TDIU is "part and parcel" of her claim for an increased rating for cholinergic urticaria that remained pending at the time of the November 2009 Board decision. 

The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The statements and testimony offered by the appellant in support of her claim for an increased rating consistently indicated that she was unable to work due to service-connected cholinergic urticaria.  Thus, under Rice, a claim for a TDIU was part of the Veteran's claim for an increased rating for cholinergic urticaria.

The Board notes that the Veteran was not afforded a VA examination specifically for the claim of entitlement to TDIU, and none of the VA examinations in the record prior to 2002 specifically determined whether the Veteran was unemployable due to cholinergic urticaria.  VA examinations in November 1995 did not address whether the Veteran was unemployable due to urticaria.  A November 1995 VA examination for mental disorders did not provide an opinion regarding the Veteran's employability.  A November 1995 VA examination for skin disorders noted that the Veteran complained of daily small bouts of hives.   The Veteran reported that she did not work outside of the home, partly because of this disability.  

 In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board finds that a VA examination is necessary to address whether the Veteran was unemployable for the time period prior to August 30, 2002.  An appropriate physician should examine the Veteran and review the entire claims file and provide a medical opinion as to whether the Veteran was unemployable due to service-connected cholinergic urticaria prior to August 30, 2002.    

Finally, in the Joint Remand, the parties noted that the Veteran filed a notice of disagreement in February 2007 in which she indicated that she had been underpaid by the RO in the amount of $6,564.40.  The RO has not issued a Statement of the Case.  Therefore, a remand is necessary in order to furnish the Veteran with an SOC.  Manlincoln v. West.  


Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to ascertain whether she wishes to have a hearing before the Board regarding the issue of entitlement to an increased rating for cholinergic urticaria.  If the Veteran does want a hearing, the RO should schedule the Veteran for a personal hearing with a Veterans Law Judge.  After the hearing, the transcript should be associated with the claims file. 

2.  Send the Veteran a VCAA notice letter that pertains to claim of TDIU. 

3.  Schedule the Veteran for a VA examination for TDIU.  The Veteran should be examined by an appropriate physician.   The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected cholinergic urticaria, in and of itself, prevented her from securing or maintaining substantially gainful employment for the time period prior to August 30, 2002. The examiner should provide a detailed description of how the Veteran's cholinergic urticaria affected her employability during this time period.   The examiner should provide a detailed rationale for any opinion expressed.  

4.  The RO should issue a Statement of the Case for the issue of whether the Veteran has been underpaid by VA in the net amount of $6,564.40.  Only if the Veteran perfects an appeal should the claim be certified to the Board and any necessary development should be conducted.

5.  Following the completion of the requested development, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



